Case 3:20-cv-00078-TJC-PDB Document 15 Filed 04/23/20 Page 1 of 2 PageID 426



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   GARY M. BECK,

               Plaintiff,
   v.                                                Case No. 3:20-cv-78-J-32PDB

   ELAVON, INC., etc., et al.,

               Defendants.



                                      ORDER

         This case is before the Court on plaintiff’s Motion to Remand (Doc. 8), to

   which defendants have responded in opposition (Doc. 9). Plaintiff filed a reply

   (Doc. 13), and defendants filed a sur-reply (Doc. 14).

         After reviewing the entire record provided by the parties, the Court, while

   not opining on the ultimate viability of a claim against Ian Drysdale, finds that

   defendants have not met their high burden to show that there is no possibility

   that plaintiff can prove a cause of action against the non-diverse defendant,

   Drysdale. See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th

   Cir. 1998); Tran v. Waste Mgmt., Inc., 290 F. Supp. 2d 1286, 1298-99 (M.D. Fla.

   2003).
Case 3:20-cv-00078-TJC-PDB Document 15 Filed 04/23/20 Page 2 of 2 PageID 427



           Accordingly, it is hereby

           ORDERED:

           1.    Plaintiff’s Motion to Remand (Doc. 8) is granted; plaintiff’s request

   for fees and costs contained therein is denied.

           2.    The Clerk shall remand this case to the Circuit Court, Seventh

   Judicial Circuit, in and for St. Johns County, Florida. Following remand, the

   Clerk shall close the file.

           3.    The Court admonishes counsel for both parties to avoid

   unnecessarily blaming each other for “misleading” the Court. While, of course,

   counsel should not mislead, neither should counsel resort so easily to the

   accusation that their counterpart is doing so. It is distracting.

           DONE AND ORDERED in Jacksonville, Florida this 23rd day of April,

   2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

   s.
   Copies:

   Counsel of record

   Clerk of Court, Seventh Judicial Circuit Court,
   in and for St. Johns County, Florida




                                                2
